                                                                                        Case 5:18-cv-01633-BLF Document 52 Filed 03/04/20 Page 1 of 3




                                                                               1 JAY R. WEILL (State Bar No. 75434)
                                                                                 E-Mail:       jweill@sideman.com
                                                                               2 STEVEN M. KATZ (State Bar No. 164617)
                                                                                 E-Mail:       skatz@sideman.com
                                                                               3 TRAVIS W. THOMPSON (State Bar No. 309106)
                                                                                 E-Mail:       tthompson@sideman.com
                                                                               4 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               5 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               6 Facsimile:    (415) 392-0827

                                                                               7 Attorneys for FRANCIS BURGA;
                                                                                 FRANCIS BURGA AS THE
                                                                               8 ADMINISTRATOR OF THE
                                                                                 ESTATE OF MARGELUS BURGA
                                                                               9
                                                                                                         UNITED STATES DISTRICT COURT
              SIDEMAN & BANCROFT LLP




                                                                              10
                                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11
                                                                                                               SAN JOSE DIVISION
                                                                              12

                                                                              13
LAW OFFICES




                                                                                   UNITED STATES OF AMERICA,                          Case No. 18-CV-01633 BLF (SVK)
                                                                              14
                                                                                                    Petitioner,                       JOINT MOTION TO VACATE MARCH
                                                                              15                                                      10, 2020 DISCOVERY HEARING AND TO
                                                                                            v.                                        ADOPT SPECIAL MASTER’S REPORT
                                                                              16
                                                                                 FRANCIS BURGA; FRANCIS BURGA AS                      Judge: Honorable Susan van Keulen
                                                                              17 THE ADMINISTRATOR OF THE ESTATE
                                                                                 OF MARGELUS BURGA; and RUSSELL                       Honorable Beth L. Freeman
                                                                              18 MANSKY,

                                                                              19                    Respondents.

                                                                              20

                                                                              21            On December 18, 2019, the Court ordered the Special Master to provide a written report
                                                                              22 containing his recommended resolution of the parties’ disputes regarding Respondents’ privilege

                                                                              23 claims and any exceptions asserted by the Government with respect to such claims by January 31,

                                                                              24 2020. In addition, the Court ordered the parties to file objections to or a motion to adopt or

                                                                              25 modify the Special Master’s report by February 14, 2020. The Special Master submitted his report

                                                                              26 to the parties which was filed under seal with the Court on February 3, 2020.

                                                                              27            The parties reviewed the Special Master’s Report and submitted a Joint Stipulation to
                                                                              28 Adopt the Special Master’s Report on February 14, 2020. On February 27, 2020, Respondent

                                                                                   6729-1\4312087                            1                Case No. 18-CV-01633 BLF (SVK)
                                                                                       JOINT MOTION TO VACATE DISCOVERY HEARING AND TO ADOPT SPECIAL MASTER’S REPORT
                                                                                        Case 5:18-cv-01633-BLF Document 52 Filed 03/04/20 Page 2 of 3




                                                                               1 produced to the Government, fully or in redacted form, as appropriate, any documents identified in

                                                                               2 the Special Master’s Report as not privileged or only partially privileged.

                                                                               3            The Court continued the discovery hearing date regarding the Special Master’s Report to

                                                                               4 March 10, 2020 at 10:00 a.m. The parties have conferred and respectfully request the Court to

                                                                               5 vacate the March 10, 2020 hearing date and adopt the Special Master’s Report submitted to the

                                                                               6 Court under seal on February 3, 2020.

                                                                               7                                             Respectfully submitted,

                                                                               8 DATED: March 4, 2020                        SIDEMAN & BANCROFT LLP

                                                                               9                                             By:          /s/ Jay R. Weill
                                                                                                                                   Jay R. Weill
              SIDEMAN & BANCROFT LLP




                                                                              10
                                                                                                                                   Steven M. Katz
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                                   Travis W. Thompson
                                                                                                                                   Attorneys for FRANCIS BURGA; FRANCIS
                                                                              12                                                   BURGA AS THE ADMINISTRATOR OF THE
                                                                                                                                   ESTATE OF MARGELUS BURGA
                                                                              13
LAW OFFICES




                                                                                   DATED: March 4, 2020                      RICHARD E. ZUCKERMAN
                                                                              14
                                                                                                                             Principal Deputy Assistant Attorney General
                                                                              15
                                                                                                                             By:          /s/ Amy Matchison
                                                                              16                                                   AMY MATCHISON (CA SBN 217022)
                                                                                                                                   Trial Attorney, Tax Division
                                                                              17                                                   United States Department of Justice
                                                                                                                                   Attorneys for the United States of America
                                                                              18

                                                                              19 DATED: March 4, 2020                        WOOD ROBBINS LLP

                                                                              20                                             By:          /s/ Denise Mejlszenkier
                                                                                                                                   Denise Mejlszenkier
                                                                              21                                                   Attorneys for Respondent RUSSELL MANSKY
                                                                              22

                                                                              23 IT IS SO ORDERED

                                                                              24
                                                                                   Date: March 4, 2020
                                                                              25

                                                                              26                                             By:
                                                                                                                                   SUSAN VAN KEULEN
                                                                              27                                                   UNITED STATES MAGISTRATE JUDGE
                                                                              28

                                                                                   6729-1\4312087                            2                Case No. 18-CV-01633 BLF (SVK)
                                                                                       JOINT MOTION TO VACATE DISCOVERY HEARING AND TO ADOPT SPECIAL MASTER’S REPORT
                                                                                        Case 5:18-cv-01633-BLF Document 52 Filed 03/04/20 Page 3 of 3




                                                                               1                                             ATTESTATION

                                                                               2            Pursuant to Civil Local Rule 5.1, I hereby attest that all counsel represented by conformed

                                                                               3 signatures above have concurred in the filing of this Joint Motion.

                                                                               4 DATED: March 4, 2020                      SIDEMAN & BANCROFT LLP

                                                                               5
                                                                                                                           By:         /s/ Jay R. Weill
                                                                               6

                                                                               7

                                                                               8

                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                   6729-1\4312087                            3                Case No. 18-CV-01633 BLF (SVK)
                                                                                       JOINT MOTION TO VACATE DISCOVERY HEARING AND TO ADOPT SPECIAL MASTER’S REPORT
